Citation Nr: 1445552	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  12-10 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to herbicide exposure.  

2.  Entitlement to service connection for renal cell carcinoma, to include as secondary to herbicide and/or ionizing radiation exposure.  

3.  Entitlement to service connection for rectal adenocarcinoma, to include as secondary to herbicide and/or ionizing radiation exposure.  

4.  Entitlement to service connection for squamous cell carcinoma of the face, to include as secondary to herbicide and/or ionizing radiation exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION


The Veteran, who is the appellant, served on active duty from February 1965 to June 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi.  

This appeal was processed in part using the Virtual VA and/or Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  The Veteran had service in Vietnam and exposure to herbicides is presumed.  

2.  Hypertension did not manifest during service or to a compensable degree within a year thereafter, has not been continuous since service separation, and was not caused by any in-service event, including herbicide exposure, during service.  

3.  Competent evidence has been presented establishing a nexus between renal cell carcinoma and radiation exposure during service.  

4.  Competent evidence has been presented establishing a nexus between rectal adenocarcinoma and radiation exposure during service.  

5.  Competent evidence has been presented establishing a nexus between squamous cell carcinoma of the face and radiation exposure during service.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in service, nor may it be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

2.  The criteria for the award of service connection for renal cell carcinoma have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

3.  The criteria for the award of service connection for rectal adenocarcinoma have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  

4.  The criteria for the award of service connection for squamous cell carcinoma of the face have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claim, VA issued VCAA notice to him in the form of a June 2008 letter which informed him of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of an increased evaluation and effective date; what actions he needed to undertake; and how VA would assist him in developing her claim.  This VCAA notice letter was also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA medical records, and any identified private medical records have all been obtained.  

The Board observes that the Veteran was not afforded a VA examination addressing the etiology of his hypertension.  The Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) , 38 C.F.R. § 3.159(c)(4)(i).  Under McLendon, VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  A VA examination under the standards of McLendon is not required in this case.  As will be discussed in detail below, there is no competent evidence of hypertension or vascular disease during active service or a continuity of symptoms since service.  There is also no indication of an association between the claimed disorder and service.  The first evidence of the claimed disorder is dated more than 30 years after service separation.  There is sufficient competent medical evidence on file for VA to make a decision on the claim, and thus a VA examination or opinion is not required.  Id.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no issue as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Next, the Board notes that the Veteran has claimed service in Vietnam during his active duty period.  See 38 C.F.R. § 3.309(e).  Any Veteran who, during active military, naval or air service, served in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed during such service to certain herbicidal agents (e.g., Agent Orange) unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  If the Veteran was exposed to an herbicide agent during service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there was no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied; chloracne or other acneform disease consistent with chloracne, Type II diabetes (also known as Type II diabetes colitis or adult-onset diabetes), Hodgkin's disease, ischemic heart disease, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutaneous tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchitis, laryngitis or trachea) and soft tissue sarcomas, other than osteosarcoma, chondrosarcoma Kaposi's sarcoma, or mesothelioma.  38 C.F.R. § 3.309(e).  While ischemic heart disease is noted to be a presumptive disorder under 38 C.F.R. § 3.309(e), this term does not include hypertension.  38 C.F.R. § 3.309(e), Note 3.  

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation, or on any other recognized basis.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Regarding the Veteran's service in Vietnam, the Board notes that such service is confirmed by the DD Form 214 and service personnel records.  

a. Hypertension

The Veteran seeks service connection for hypertension.  He asserts that herbicide exposure during service in Vietnam has resulted in a current diagnosis of hypertension.  As noted above, herbicide exposure is acknowledge for the Veteran.  

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).  

Concerning the question of in-service disease or injury, service treatment records do not reflect a diagnosis of or treatment for hypertension or high blood pressure readings.  On service separation examination in March 1970, a blood pressure reading of 108/76 was noted.  On a concurrent report of medical history, the Veteran denied any history of high or low blood pressure.  Thus, blood pressure readings during service and at service separation do not meet VA's definition of hypertension, and a diagnosis of hypertension was not provided by any medical examiner at that time.  

The Board finds that hypertension did not manifest to a compensable (10 percent) degree within a year of service separation.  The Veteran was afforded a VA general medical examination in December 1970 pursuant to an unrelated service connection claim.  On that occasion, blood pressure readings were 130/78 sitting, 126/80 recumbent, and 140/90 standing.  Hypertension was not diagnosed.  Thereafter, the Veteran was not diagnosed with hypertension until the mid-2000s, more than 30 years after service separation, and he has not claimed a diagnosis of hypertension within a year of service separation.  This lengthy period without complaint or treatment is evidence that there has not been ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Other factors that show no continuous post-service symptomatology include the fact that, when the Veteran first filed a compensation claim in 1970, he did not claim hypertension or report high blood pressure or a diagnosis of hypertension at that time.  The fact that the Veteran did not mention hypertension upon filing his initial compensation claim or for many years thereafter further indicates that he did not have chronic or ongoing symptoms of hypertension and/or was not aware of a diagnosis of this disorder.  Thus, the Board concludes the Veteran's hypertension did not manifest to a compensable degree within a year of service separation.  

Rather, the Veteran asserts that his hypertension results from herbicide exposure during service.  As noted above, the Veteran's herbicide exposure is presumed based on verified service in Vietnam.  Nevertheless, service connection is not, by regulation, granted on a presumptive basis for hypertension.  See 38 C.F.R. § 3.309(e).  The Board further notes that in July 2009, the National Academy of Sciences (NAS) issued "Veterans and Agent Orange: Update 2008" (Update 2008).  The Secretary, based upon Update 2008 and prior NAS reports, has specifically concluded that a presumption of service connection based on exposure to herbicides in the Republic of Vietnam is not warranted for hypertension.  See 75 Fed. Reg. 32540 (June 8, 2010).  While ischemic heart disease is noted to be a presumptive disorder under 38 C.F.R. § 3.309(e), hypertension is specifically excluded.  38 C.F.R. § 3.309(e), Note 3.  

The Veteran has himself asserted that his hypertension results from herbicide exposure in service.  A layperson is competent to report observable symptomatology which comes to him via his senses.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are therefore not susceptible of lay opinions on etiology, and the Veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  

Lay testimony on the etiology of a current diagnosis of hypertension is not competent in the present case, because the Veteran is not competent to state that hypertension has resulted from herbicide exposure.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  An opinion of etiology would require knowledge of the complexities of the cardiovascular system, the various causes of hypertension, and the results of exposure to various chemicals, knowledge that the Veteran is not shown to possess.  The Veteran has also not alleged that he was told of such a nexus by a competent expert, and such assertions have not subsequently been verified by such an expert.  

In finding the Veteran is not competent to provide such testimony, the Board is cognizant that he has been trained as an X-ray technician and has worked in such a capacity for many years.  Nothing about such work and training, however, would indicate any special knowledge or expertise regarding the interaction between chemical exposure and the development of various diseases; thus, the Veteran's statements regarding such matters are not considered to be more competent than those of the average layperson.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for hypertension, including as a presumptive disease or as due to herbicide exposure, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

b. Renal cell carcinoma, rectal adenocarcinoma, 
and squamous cell carcinoma

The Veteran asserts that during service, he served as an X-ray technician and was exposed to higher than average doses of radiation.  He states that the equipment he was assigned to use was very dated and did not provide adequate protection.  Service personnel records confirm he was trained in X-ray procedures and usage during service, and served as an X-ray specialist and technician.  In support of his claim, the Veteran also submitted the statement of a another veteran, J.B., who served with him in Vietnam.  J.B. confirmed that he and the Veteran, using very old X-ray equipment, performed X-rays on many soldiers during service in Vietnam.  He further stated that they would sometimes be required to hold down or otherwise assist patients during X-rays, resulting in further exposure.  

In May 2008, the Veteran's claims file was reviewed by two VA health care providers, a VA physician and a VA medical officer.  Both reviewed the Veteran's medical history and noted that he had served as an X-ray technician both during service and following service in a civilian capacity.  They also noted that the Veteran had developed three different forms of cancer, renal cell carcinoma, rectal adenocarcinoma, and squamous cell carcinoma of the face, within an approximately six year window.  To the examiners, this fact suggested, along with the rareness of rectal adenocarcinoma, a precipitating causal factor in the Veteran's cancer.  Moreover, the examiners opined that during service, various safeguards and radiation dosage monitoring were less rigorous than those he later experienced as a civilian X-ray technician.  Based on their review of the Veteran's claims file, including his service and medical history, these examiners determined it was more likely than not the Veteran's three cancers were related to his duties as an X-ray technician during service.  These examiners also cited to various medical studies in support of their conclusion.  

The Board is aware that the RO obtained dosimetry estimates and a medical opinion in June 2010 from the Army Dosimetry Center and VA's Office of the Director of Compensation and Pension respectively.  A medical official at the Director's Office opined that it was less likely than not the Veteran's cancers were related to exposure to ionizing radiation.  These estimates and opinions are, however, more general in nature and do not fully take into consideration the specifics of the Veteran's circumstances.  Thus, the Board finds the May 2008 opinions to be more probative.  Thus, in light of 38 U.S.C.A. § 5107, the Board concludes service connection for rectal adenocarcinoma, renal cell carcinoma, and squamous cell carcinoma of the face is warranted.  


ORDER

Service connection for hypertension is denied.  

Service connection for renal cell carcinoma is granted.  

Service connection for rectal adenocarcinoma is granted.  

Service connection for squamous cell carcinoma of the face is granted.  



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


